MONTIEL, Judge.
Harold Eugene Mayes filed a Rule 32, A.R.Crim.P., petition with the Colbert Circuit Court, challenging his conviction for theft in the second degree. Following a hearing, the circuit court denied the petition. In its order denying the petition, the trial *1256court made specific findings of fact as to the allegations made in the petition that the jury was not sworn prior to trial. However, the trial court failed to make specific findings of fact with reference to the other allegations made in the petition, as required by Rule 32.9(d), A.R.Crim.P. Saffold, v. State, 563 So.2d 1074 (Ala.Crim.App.1990). Thus, this cause is remanded to the circuit court so that that court can make specific findings of fact as to the other allegations made in the petition. A written return shall be filed with this court within 60 days of this opinion.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.